



Exhibit 10.18

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
13th day of March, 2015, by and between Essent Reinsurance Ltd. (the “Company”)
and Joseph Hissong (the “Executive”).

WITNESSETH:


WHEREAS, the Company desires to employ the Executive following the Effective
Date and to enter into this Agreement embodying the terms of such employment,
and Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:


Section 1. Definitions.


(a)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive's employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 6 hereof, and (iii)
any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein.


(b)“Agreement” shall have the meaning set forth in the preamble hereto.


(c)“Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.


(d)“Base Salary” shall mean the salary provided for in Section 4(a) hereof or
any increased salary granted to Executive pursuant to Section 4(a) hereof.


(e)“Board” shall mean the Board of Directors of the Parent.


(f)“Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful and
continued failure or refusal by Executive to perform in any material respect his
duties or responsibilities, (iii) misappropriation (or attempted
misappropriation) by Executive of any material assets or business opportunities
of the Company or any other member of the Company Group, (iv) acts of
embezzlement or material fraud committed (or attempted) by Executive, or at his
direction, (v) Executive’s conviction of or pleading “guilty” or “no contest”
to, (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of Executive’s
duties to the Company or any other member of the Company Group or otherwise
result in material injury to the reputation or business of the Company or any
other member of the Company Group, (vi) any material violation by Executive of
the policies of the Company, including but not limited to those relating to
sexual harassment or business conduct, (vii) Executive’s material breach of this
Agreement or breach of the Non-Interference Agreement or, (viii) any
circumstances outlined in the Employment Act 2000 which gives rise to an





--------------------------------------------------------------------------------




entitlement to terminate for unsatisfactory performance, repeated misconduct
and/or gross misconduct. If, within ninety (90) days subsequent to Executive’s
termination for any reason other than by the Company for Cause, the Company
determines that Executive’s employment could have been terminated for Cause,
Executive’s employment will be deemed to have been terminated for Cause for all
purposes, and Executive will be required to disgorge to the Company all amounts
received pursuant to this Agreement to the extent that they would not have been
paid or payable to Executive had such termination been by the Company for Cause.


(g)“Change of Control” shall mean the first of the following to occur after the
Effective Date, provided that all references to the "Company” within this
subsection (g) shall apply with equal force and effect to the Parent:


(i)Acquisition of Controlling Interest. Any person or group of persons acting in
concert (other than persons who are employees at any time more than one year
before a transaction) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding securities, excluding,
however, the following: (A) any acquisition directly from the Company, (B) any
acquisition by the Company; (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (D) any underwriter temporarily holding securities
pursuant to an offering of such securities. In applying the preceding sentence,
an agreement to vote securities shall be disregarded unless its ultimate purpose
is to cause what would otherwise be Change of Control, as reasonably determined
by the Board.


(ii)Change in Board Control. During any consecutive one-year period commencing
after the Effective Date, individuals who constituted the Board at the beginning
of the period (or their approved replacements, as defined in the next sentence)
cease for any reason to constitute a majority of the Board. A new director shall
be considered an "‘approved replacement” director if his or her election (or
nomination for election) was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or were themselves approved replacement directors, but in either case
excluding any director whose initial assumption of office occurred as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board.


(iii)Merger. The Company consummates a merger, or consolidation of the Company
with any other corporation unless: (a) the voting securities of the Company
outstanding immediately before the merger or consolidation would continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; and (b) no person
(other than persons who are employees at any time more than one year before the
transaction) becomes the beneficial owner, directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities.




--------------------------------------------------------------------------------






(iv)Sale of Assets. The Company consummates a sale or disposition of all, or
substantially all, of the Company’s assets.


(v)Liquidation or Dissolution. The Company implements a plan for liquidation or
dissolution of the Company.


Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and shall not
be deemed to have occurred unless the Change of Control constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company.


(h)“Company” shall have the meaning set forth in the preamble hereto.


(i)“Company Group” shall mean the Parent together with any direct or indirect
subsidiaries of the Parent.


(j)“Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group.


(k)“Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s material duties for a
period of one hundred twenty (120) consecutive days during any twelve (12) month
period. Any question as to the existence, extent, or potentiality of Executive’s
Disability upon which Executive and the Company cannot agree shall be determined
by a qualified, independent physician selected and paid for by the Company and
approved by Executive (which approval shall not be unreasonably withheld). The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.


(l)“Effective Date” means May 1, 2015.


(m)“Executive” shall have the meaning set forth in the preamble hereto.


“Good Reason” shall mean, without Executive’s consent, (i) a material diminution
in Executive’s, authority, duties, or responsibilities as set forth in Section 3
hereof such that Executive is no longer serving in a senior executive capacity
for the Company, (ii) a material reduction in Base Salary set forth in Section
4(a) hereof or Annual Bonus opportunity set forth in Section 4(b) hereof (other
than pursuant to an across-the-board reduction applicable to all similarly
situated executive officers), or (iii) any other material breach of a provision
of this Agreement by the Company (other than a provision that is covered by
clause (i) or (ii), above). Executive acknowledges and agrees that his exclusive
remedy in the event of any breach of this Agreement shall be to assert Good
Reason pursuant to the terms and conditions of Section 7(e) hereof.
Notwithstanding the foregoing, during the Term, in the event that the




--------------------------------------------------------------------------------




Board reasonably believes that Executive may have engaged in conduct that could
constitute Cause hereunder, the Board may, in its sole and absolute discretion,
suspend Executive from
performing his duties hereunder, and in no event shall any such suspension
constitute an event pursuant to which Executive may terminate employment with
Good Reason or otherwise constitute a breach hereunder; provided, that no such
suspension shall alter the Company’s obligations under this Agreement during
such period of suspension.


(n)“Long Term Incentive Plan” shall have the meaning set forth in Section 4(c)
hereof.


(o)“LTIP Award” shall have the meaning set forth in Section 4(c) hereof.


(p)“Non-Interference Agreement” shall mean the Restrictive Covenant and
Confidentiality Agreement attached hereto as Exhibit A.


(q)“Parent” shall mean Essent Group Ltd., a Bermuda limited liability
Company.


(r)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non- charitable), unincorporated organization, or other form of
business entity.


(s)“Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company upon the advice of counsel to comply with changes in
applicable law).


(t)“Retirement” shall mean Executive’s voluntary termination of employment
without Good Reason either (i) upon satisfaction of the requirements for late,
normal or early retirement under the tax-qualified defined contribution plan in
which Executive is eligible to participate, as defined in such plan, or (ii)
regardless of whether such plan exists, following any date after which Executive
has attained the age of sixty-five (65) and completed no less than ten (10)
years of continuous service with the Company Group.


(u)“Severance Benefits” shall have the meaning set forth in Section 7(g) hereof.


(v)“Severance Multiplier” shall mean an amount equal to one and one-half (1½).


(w)“Term” shall mean the period specified in Section 2 hereof


Section 2. Acceptance and Term.


The Company agrees to continue to employ Executive, and Executive agrees to
continue to serve the Company, on the terms and conditions set forth herein, The
Term shall commence on the Effective Date and, unless terminated sooner as
provided in Section 7 hereof, shall continue during the period ending on the
close of business of the one (1) year anniversary of the Effective Date (the
“Initial Term”). The




--------------------------------------------------------------------------------




term of this Agreement shall automatically be extended for successive one-year
periods (“Extension Terms” and, collectively with the Initial Term, the “Term”)
unless either party gives written notice of non-extension to the other no later
than six (6) months prior to the expiration of the then-applicable Term (the
“Notice of Non-Extension”). In the event that the Company provides Notice of
Non-Extension to the Executive in accordance with this Section 2, such notice
and non-extension of the Term shall not be treated as a termination by the
Company without Cause or an event that constitutes Good Reason, and Executive
shall not be entitled to any Severance Benefits upon such termination of this
Agreement save for a lump sum payment equal to six (6) months Base Salary. The
Notice of Non-Extension may, at the option of the Company, be satisfied by a
payment in lieu of notice. The rights arising within this clause are at all
times subject to the rights of the Company to terminate prior to end of the Term
pursuant to section 7, below. In such circumstances, no entitlement to payment
will arise pursuant to this clause.


Section 3. Position, Duties, and Responsibilities; Place of Performance.


(a)Position. Duties, and Responsibilities. During the Term, Executive shall be
employed and serve as the President of the Company (together with such other
position or positions consistent with Executive’s title as the Board shall
specify from time to time) and shall have such duties and responsibilities
commensurate with such titles. Executive also agrees to serve as an officer
and/or director of any other member of the Company Group, in each case without
additional compensation.


(b)Performance. Executive shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company or any other member of the Company Group, (y) interferes with the proper
and efficient performance of Executive’s duties for the Company, or (z)
interferes with Executive’s exercise of judgment in the Company’s best
interests. Notwithstanding the foregoing, nothing herein shall preclude
Executive from (i) serving, with the consent of the Board, as a member of the
boards of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
his personal investments and affairs; provided, however, that the activities set
out in clauses (i), (ii), and (iii) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
his duties and responsibilities hereunder or create a potential business or
fiduciary conflict.


(c)Principal Place of Employment. Executive’s principal place of employment
shall be at the offices of Essent Reinsurance, Ltd in Hamilton, Bermuda,
although Executive understands and agrees that he may be required to travel from
time to time for business reasons. The Executive is required to spend such time
in the Bermuda office of the Company as is necessary to adequately to perform
the duties of the position which is anticipated to be approximately 4 days per
week. Executive shall comply with Company’s applicable international tax
operating guidelines (as may be amended from time to time) in performance of his
duties.






--------------------------------------------------------------------------------






Section 4. Compensation.


During the Term, Executive shall be entitled to the following compensation:


(a)Base Salary. Executive shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$350,000, with increases, if any, as may be approved in writing by the
Compensation Committee; provided, however, that the foregoing shall not preclude
the Company from reducing Executive’s Base Salary as part of an across-the-board
reduction applicable to all similarly situated executive officers of the
Company.


(b)Annual Bonus. Beginning in 2015, Executive shall be eligible for an annual
incentive bonus award determined by the Compensation Committee in respect of
each fiscal year during the Term (the “Annual Bonus Plan”). The target Annual
Bonus for each fiscal year, commencing with fiscal year 2014, shall be at least
100% of Base Salary, with the actual Annual Bonus payable being based upon the
level of achievement of annual Company and individual performance objectives for
such fiscal year, as determined by the Compensation Committee and communicated
to Executive consistent with the Annual Bonus Plan. The Annual Bonus shall be
paid to Executive at the same time as annual bonuses are generally payable to
other senior executives of the Company subject to Executive’s continuous
employment through the payment date, except as otherwise provided in this
Agreement.


(c)Long Term Incentive Plan. Commencing with the 2016 calendar year, Executive
shall be eligible to participate in the applicable Company long-term incentive
plan (“Long Term Incentive Plan”) with an annual target opportunity thereunder
of at least 50% of Base Salary. The terms and conditions (e.g., performance
measures, vesting schedules, allocation between different forms of equity) of
Executive’s long-term incentive awards shall be similar to the terms and
conditions of the long-term incentive awards granted to other executive officers
of the Company, as determined by the Compensation Committee from time to time
(the “LTIP Awards”). The terms and conditions of the grant of LTIP Awards to
Executive under the applicable Company’s Long Term Incentive Plan shall be set
forth in the award agreement relating to the grant of such LTIP Award.


(d)Equity Plan. On or after the Effective Date, Executive will be eligible for
an award of US$1,000,000.00 of common shares of Essent Group Ltd (“Equity
Award”). The terms and conditions of the grant of the Equity Award to Executive
under the applicable Company’s Long Term Incentive Plan shall be set forth in
the award agreement relating to the grant of such LTIP Award


(e)Living Expenses. The Company will reimburse Executive for all reasonably
incurred expenses relating to travel to and from Bermuda to include air
transportation, accommodation and meals, provided that such expenses are
incurred and documented in accordance with the Company’s Expense Reimbursement
Policy.


Additional Benefits. During the Term, Executive shall be entitled to participate
in health, insurance, retirement, and other benefits provided on reasonably
similar terms to similarly situated executive officers of the Company Group.
Executive shall also be eligible to participate in the Company’s financial
counseling program in effect from time to time. Please note that it is the sole




--------------------------------------------------------------------------------




responsibility of the Executive to seek out advice from a tax professional
regarding Executive’s personal tax liability prior arising from the Executive’s
employment and/or the terms of this Agreement.


(f)Annual Leave. Executive shall be entitled to the same number of holidays,
vacation days, and sick days, as well as any other benefits, in each case
provided on no less favorable terms to similarly situated executive officers of
the Company in accordance with the Company policy as in effect from time to time
and no Less favorable than as provided for by the Employment Act 2000.
Nothing contained herein shall be construed to limit the Company’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time.


Section 5. Key-Man Insurance.


At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Executive shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Executive by any such documents.


Section 6. Reimbursement of Business Expenses.


During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.


Section 7. Termination of Employment.


(a)General. The Term shall terminate earlier than as provided in Section 2
hereof upon the earliest to occur of (i) Executive’s death, (ii) a termination
by reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Executive with or without Good Reason
(including due to Retirement). Upon any termination of Executive’s employment
for any reason, except as may otherwise be requested by the Company in writing
and agreed upon in writing by Executive, Executive shall resign from any and all
directorships, committee memberships, and any other positions Executive holds
with the Company or any other member of the Company Group.


(b)Termination Due to Death, Disability or Retirement. Executive’s employment
shall terminate automatically upon his death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Executive’s receipt of written notice of such
termination. Employment shall




--------------------------------------------------------------------------------






terminate upon Executive’s Retirement. Upon Executive’s death or in the event
that Executive’s employment is terminated due to his Disability or Retirement,
Executive or his estate or his beneficiaries, as the case may be, shall be
entitled to:


(i)The Accrued Obligations; and


(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is three (3) months following the last day of
the fiscal year in which such termination occurred; and


(iii)Any service-based vesting or service requirements with respect to any
equity grant and other long-term incentive award previously granted to Executive
and then outstanding shall become vested and non-forfeitable as of the date of
termination of Executive’s employment and any performance-based equity grant and
other long-term incentive award previously granted to Executive and then
outstanding that has not been earned as of the date of termination of
Executive’s employment, shall remain outstanding through the last day of the
applicable performance period, without regard for the termination of employment,
and shall be earned at a pro-rata amount (based on the period from the
commencement of the applicable performance period through the date of
termination of Executive’s employment), based on the actual performance for the
applicable performance period, and, in other respects, such awards shall be
governed by the plans, programs, agreements, or other documents, as applicable,
pursuant to which such awards were granted.


Notwithstanding the foregoing, the payments and benefits described in clauses
(ii) and (iii) above shall immediately terminate, and the Company shall have no
further obligations to Executive with respect thereto, in the event that
Executive breaches any provision of the Non-Interference Agreement. Following
Executive’s death or a termination of Executive’s employment by reason of a
Disability or Retirement, except as set forth in this Section 7(b), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.


(c)Termination by the Company with Cause.


(i)The Company may terminate Executive’s employment immediately at any time with
Cause, effective upon Executive’s receipt of written notice of such termination.


(ii)In the event that the Company terminates Executive’s employment with Cause,
he shall be entitled only to the Accrued Obligations. Following such termination
of Executive’s employment with Cause, except as set forth in this Section
7(c)(ii)), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.


(d)Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause upon provision on one month’s




--------------------------------------------------------------------------------




notice (the “Notice Period”) (such Notice Period, at the option of the Company,
being satisfied by a payment in lien of notice), being effective upon
Executive’s receipt of written notice of such termination. In the event that
Executive’s employment is terminated by the Company without Cause (other than
due to death or Disability), Executive shall be entitled to:


(i)The Accrued Obligations; and


(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is three (3) months following the last day of
the fiscal year in which such termination occurred; and


(iii)Subject to achievement of the applicable performance conditions for the
fiscal year of the Company in which Executive’s termination occurs, as
determined by the Compensation Committee, payment of the Annual Bonus that would
otherwise have been earned in respect of the fiscal year in which such
termination
occurred, pro-rated to reflect the number of days Executive was employed during
such fiscal year, which amount shall be paid at such time annual bonuses arc
paid to other senior executive officers of the Company, but in no event later
than the date that is 3 (three) months following the last day of the fiscal year
in which such termination occurred; and


(iv)A lump sum payment equal to six (6) months Base Salary; and


(v)Any service-based vesting or service requirements with respect to any equity
grant and other long-term incentive award previously granted to Executive and
then outstanding that would have vested during a number of months following the
date of termination of Executive’s employment equal to the Severance Multiplier
multiplied by twelve (12) shall become vested and non-forfeitable as of the date
of termination of Executive’s employment; provided, that in the event the
termination of Executive’s employment follows a Change of Control, any
service-based vesting or service requirements with respect to any equity gram
and other long-term incentive award previously granted to Executive and then
outstanding shall become fully vested and nonforfeitable as of the date of
termination of Executive’s employment;


Any performance-based equity grant and other long-term incentive award
previously granted to Executive and then outstanding that has not been earned as
of the date of termination of Executive’s employment, shall remain outstanding
through the last day of the applicable performance period, without regard for
the termination of employment, and shall be earned at a pro-rata amount (based
on the period from the commencement of the applicable performance period through
the date of termination of Executive’s employment), based on the actual
performance for the applicable performance period , and, in other respects, such
awards shall be governed by the plans, programs, agreements, or other documents,
as applicable, pursuant to which such awards were granted; and Outplacement
services at a level




--------------------------------------------------------------------------------




commensurate with Executive’s position in accordance with the Company’s
practices as in effect from time to time.


Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv), (v) (vi), (vii) and (viii) above shall immediately terminate,
and the Company shall have no further obligations to Executive with respect
thereto, in the event that Executive breaches any provision of the
Non-Interference Agreement. Following such termination of Executive’s employment
by the Company without Cause, except as set forth in this Section 7(d),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement. For the avoidance of doubt, Executive’s sole and exclusive
remedy upon a termination of employment by the Company without Cause shall be
receipt of the Severance Benefits.


(e)Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within thirty (30) days of Executives knowledge of occurrence of such event.
During such notice period, the Company shall have a cure right, and if not cured
within such period, Executive’s termination will be effective upon the
expiration of such cure period, and Executive shall be entitled to the same
payments and benefits as provided in Section 7(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 7(d) hereof. Following such termination of
Executive’s employment by Executive with Good Reason, except as set forth in
this Section 7(e), Executive shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Executive’s
sole and exclusive remedy upon a termination of employment with Good Reason
shall be receipt of the Severance Benefits.


(f)Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Executive under this Section 7(f), Executive shall be entitled only to the
Accrued Obligations. In the event of termination of Executive’s employment under
this Section 7(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing file
characterization of such termination as a termination by Executive without Good
Reason. Following such termination of Executive’s employment by Executive
without Good Reason, except as set forth in this Section 7(f), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.


(g)Release. Notwithstanding any provision herein to the contrary, the payment of
any amount or provision of any benefit pursuant to subsection (b), (d), or (e)
of this Section 7 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) or payment of the lump sum payment pursuant to Section 2
shall be conditioned upon Executive’s execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims) within fourteen (14) days following
the date of Executive’s termination of employment hereunder. If Executive fails
to execute the Release of Claims in such a timely manner, Executive shall not be
entitled to any of the Severance Benefits or payment of the lump sum payment
pursuant to Section 2. For the




--------------------------------------------------------------------------------




avoidance of doubt, in die event of a termination due to Executive’s death or
Disability, Executive’s obligations herein to execute and not revoke the Release
of Claims may be satisfied on his behalf by his estate or a person having legal
power of attorney over his affairs.


(h)Garden Leave. In the event that the Executive or Company gives a Notice of
Non-Extension or any notice of termination providing for a notice period, the
Company may at any time and in its absolute discretion direct that:


(i)the Executive refrain from contacting directly or indirectly any customers,
clients, advertisers, suppliers, agents, professional advisors, brokers,
contractors or employees of the Company; and/or


(ii)the Executive does not enter all or any premises of die Company; and/or


(iii)the Executive refrain from undertaking any duties on behalf of the Company
or any Group Company.


(hereinafter “Garden Leave”)


During any period when Garden Leave is invoked, the Executive shall continue to
receive his full contractual remuneration and the Executive must continue to
comply without exception with all his obligations under this Agreement and all
applicable obligations in the Non-Interference Agreement. This clause shall not
affect the general right of the Company to suspend the Executive during any
period in which the Company is carrying out a disciplinary investigation into
any alleged acts or defaults of the Executive.


Section 8. Non-Interference Agreement.


As a condition of, and prior to commencement of, Executive’s employment with the
Company, Executive shall have executed and delivered to the Company the
Non-Interference Agreement. The parties hereto acknowledge and agree that the
Non-Interference Agreement will survive the termination of this Agreement.


Section 9. Representations and Warranties of Executive.


Executive represents and warrants to the Company that:


(a)Executive is entering into this Agreement voluntarily and that his employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by him of any agreement to which he is a party or
by which he may be bound;


(b)Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and




--------------------------------------------------------------------------------






(c)in connection with his employment with the Company, Executive will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer.


Section 10. Taxes.


The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to payroll tax and social insurance,
as shall be required by law. Executive acknowledges and represents that the
Company has not provided any tax advice to him in connection with this Agreement
and that he has been advised by the Company to seek tax advice from his own tax
advisors regarding this Agreement and payments that may be made to him pursuant
to this Agreement.


Section 11. Set Off; Mitigation.


The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Executive and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule. Executive shall not be required to mitigate the amount of any
payment or benefit provided pursuant to this Agreement by seeking other
employment or otherwise, and except as provided in Section 7(d)(iv) hereof, the
amount of any payment or benefit provided for pursuant to this Agreement shall
not be reduced by any compensation earned as a result of Executive’s other
employment or otherwise.


Section 12. Successors and Assigns; No Third-Party Beneficiaries.


(a)The Company. This Agreement shall inure to the benefit of the Company and its
respective successors and assigns. Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be assigned by the Company to a
Person (other than another member of the Company Group, or its or their
respective successors) without Executive’s prior written consent (which shall
not be unreasonably withheld, delayed, or conditioned); provided, however, that
in the event of a sale of all or substantially all of the assets of the Company
or any direct or indirect division or subsidiary thereof to which Executive’s
employment primarily relates, the Company may provide that this Agreement will
be assigned to, and assumed by, the acquiror of such assets, it being agreed
that in such circumstances, Executive’s consent will not be required in
connection therewith.


(b)Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.




--------------------------------------------------------------------------------






(c)No Third-Party Beneficiaries. Except as otherwise set forth in Section 7(b)
or Section 12(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Executive any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.


Section 13. Waiver and Amendments.


Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board, No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.


Section 14. Severability.


If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.


Section 15. Governing Law and Jurisdiction.


This Agreement together with its appendixes shall be governed by the laws of
Bermuda without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply. Save as provided for
otherwise in this Agreement, any dispute or controversy arising under or in
connection with this Agreement shall be settled by the following process: (1)
The Executive and the Company will attempt in good faith to settle the dispute
or controversy by mediation in Bermuda and agree to retain the services of a
mediator who is acceptable to the parties. In the event that the Company and the
Executive do not agree on an acceptable mediator within 7 days of the date any
claim for arbitration hereunder is asserted a mediator shall be appointed by the
Appointments Committee of the Chartered Institute of Arbitrators Bermuda Branch
(the "Appointment Committee"). The Executive and the Company agree that any
negotiations and/ or mediation pursuant to this Section 15 will be conducted
over a period not to exceed thirty (30) calendar days.(2) The Executive and the
Company agree that any such dispute or controversy which has not been resolved
by mediation or negotiation as provided by this section will be finally resolved
and settled by binding arbitration in Bermuda, in accordance with Bermuda
International Conciliation and Arbitration Act 1993 and the UNCITRAL Arbitration
Rules then in effect, by a sole arbitrator that is acceptable to the Company and
the Executive. In the event that the Company and the Executive do not agree on
an acceptable arbitrator within 30 days of the date any claim for arbitration
hereunder




--------------------------------------------------------------------------------




is asserted, the arbitrator shall be appointed by the Appointment Committee.
Unless any agreement reached in mediation or an arbitral award (whether interim
or final), as the case may be, provides otherwise, all payments and benefits not
subject to dispute or controversy shall be paid and provided to the Executive in
accordance with the provisions of this Agreement. Judgment may be entered on a
mediation agreement or arbitrator’s award, as the case may be, in any court
having jurisdiction. The prevailing Party in any such dispute resolution process
shall be entitled to recover reasonable costs and attorneys’ fees from the other
Party or Parties.


Section 16. Notices.


(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records.


(b)Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.


Section 17. Section Headings.


The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.


Section 18. Entire Agreement.


This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the Prior Agreement.


Section 19. Indemnification.


The Company shall extend to Executive (i) the same indemnification arrangements
that are generally provided to other similarly situated executive officers of
the Company, including after termination of employment, and (ii) the maximum
indemnification rights that are allowable under applicable law as well as under
the Company’s memorandum of association or bye-laws.




--------------------------------------------------------------------------------








Section 20. Survival of Operative Sections.


Upon any termination of Executive’s employment, the provisions of Section 7
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.


Section 21. Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual signature
or by signature delivered by facsimile or by e-mail as a portable data format
(.pdf) file or image file attachment.


* * *
[Signatures to appear on the following page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
ESSENT REINSURANCE LTD.


/s/ADITYA DUTT
By: Aditya Dutt
Title: Chairman


EXECUTIVE


/s/ JOSEPH HISSONG
Joseph Hissong


For purposes of Section 3(a) and 4(c) (and any related provisions of this
Agreement relating to LTIP Awards):
ESSENT GROUP LTD.




/s/MARK A. CASALE
By: Mark A. Casale
Title: President and CEO






























[Signature Page to Joseph Hissong Employment Agreement]




--------------------------------------------------------------------------------




EXHIBIT A: RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT




This Restrictive Covenant and Confidentiality Agreement (this “Agreement’) is
made this 13th day of March, 2015, (“Effective Date”) by and between Essent
Reinsurance Ltd. (the “Company”) and the undersigned (the “Executive”)
(collectively referred to as the “Parties”).


The Executive recognises that, whilst performing his duties for the Company, he
will have access
to and come into contact with trade secrets and Confidential Information
belonging to tire Company and certain Group Companies and will obtain personal
knowledge of and influence
over its or their customers and/or executives. The Executive therefore agrees
that the restrictions set out in this clause are reasonable and necessary to
protect the legitimate business interests of
the Company and any applicable Group Company both during and after the
termination of the employment. For good and valuable consideration, namely the
employment of the Executive
with the Company, the receipt and sufficiency of which is hereby acknowledged,
the Parties agree as follows:


Definitions


“Company Services” means (i) reinsurance, (ii) mortgage guaranty insurance, (ii)
mortgage guaranty reinsurance, and (iii) any business activity in which a member
of Company Group is engaged (or has committed plans to engage) during employment
period, (iv) business development, technical and product support, technical
advice, and underwriting and customer services relating to reinsurance, mortgage
guaranty insurance or other business activity in each case as supplied by the
Company with which the duties of the Executive were materially concerned or for
which he was directly or ultimately responsible during the Restricted Period;
 


“Customer” means any person or firm or company or other organisation whatsoever
to whom or which the Company supplied Company Services during the Restricted
Period and with whom or which, during the Restricted Period;


(a)the Executive had material personal dealings pursuant to his employment; or


(b)any executive, who was under the direct or indirect supervision of the
Executive, had material personal dealings pursuant to their employment.


“Garden Leave” means any period in which Notice of Non-Extension or any notice
of termination is provided by either the Executive or the Company and in respect
of which the Company requires the Executive to refrain from undertaking any
duties on behalf of the Company or any Group Company during such notice period;
“Group Company” means and includes any company which is from time to time a
holding company (as defined by Section 86 of the Companies Act 1981, but
irrespective of whether it is a Bermuda company or an overseas company) of the
Company, a subsidiary company (as so defined) of the Company, a subsidiary




--------------------------------------------------------------------------------




company (as so defined) of a holding company (as so defined) of the Company or
in which the Company owns at least 50% of the issued share capital.


“Prospective Customer” means any person or firm or company or other organisation
whatsoever with whom or which the Company shall have had negotiations or
material discussions regarding the possible distribution, sale or supply of
Company Services during the Restricted Period and with whom or which during such
period:


(a)the Executive had material personal dealings pursuant to his employment; or


(b)any executive, who was under the direct or indirect supervision of the
Executive, had material personal dealings pursuant to their employment; or


(c)the Executive was directly responsible in a client management capacity on
behalf of the Company.


“Restricted Area” means:


(a)Bermuda; or


(b)any geographic area in which the Company provided Company Services and for
which the Executive was responsible in the Restricted Period.


“Restricted Executive” means any Company Group employee who at the Termination
Date was at the level of Senior Vice President, Vice President, director,
manager, underwriter or salesperson with whom the Executive had material contact
or dealings in the course of his employment during the Restricted Period;


“Restricted Period” means the period of 12 months ending on the Termination Date
or, in the event that no duties were assigned to the Executive for any part of
the duration of the notice period, the 12 months immediately preceding the last
day on which the Executive carried out any duties for the Company;


‘Termination Date” means the date upon which the Executive’s employment under
this Agreement comes to an end for whatever reason.


Confidentiality


1.
The Executive hereby agrees that during term of employment or at any time
thereafter, he/she shall not use or disclose to any person, firm or corporation
any confidential information acquired by, or disclosed to him/her except in the
course of performing his/her duties for the Company. The term Confidential
Information shall include, but shall not be limited to, proprietary models,
analysis, processes or technology, trade secrets, patented processes, research
and development data, know-how, formulae, contractual information pricing
policies, loss developments, financial information, the substance of agreements
and arrangements with customers, suppliers and others, names of accounts,
customer and supplier lists, executive lists and any other documents embodying
such confidential and proprietary information whether it is available in any and
all media including, but not limited to: writing, paper, electronic or digital
format





--------------------------------------------------------------------------------




or is provided orally by or on behalf of the Company. The term Confidential
Information also includes proprietary information regarding any customer or
consumer, applications, loan files, methods, processes, client lists, executive
information or any information derived there from and consumer or customer
non-public personal information as defined in Gramm-Leach-Bliley Act, 15 U.S.C.
6801 et seq. (“Confidential Information”).


2.
All information and documents relating to the Company, or any of its affiliates
including but not limited to the Confidential Information shall be the exclusive
property of the Company and the Executive shall use commercially reasonable
efforts to prevent any unintended publication or disclosure of such information
and documents. Upon termination of the employment of the Executive with the
Company, the Executive shall not take from and will promptly return to the
Company all Company property including, but not limited to, documents, records,
customer or supplier lists, computer programs, equipment designs, technical
information, reports, writings and other similar documents containing
Confidential Information of the Company, Essent Group, Ltd. or any of its
affiliates, including copies thereof, then in the Executive’s possession or
control except to the extent such documents relate to the Executive’s employment
status or benefits with the Company.



3.
Confidential Information does not include information which is: (i) in the
public domain through no fault of the Executive; (ii) generally known by persons
other than the Company or persons employed by, in control of or otherwise
affiliated with the Company; (iii) already known to the Executive at the time of
such disclosure; (iv) independently developed by the Executive without use of
any confidential or proprietary information of the Company or its affiliates;
(v) approved in writing for unrestricted release or unrestricted disclosure by
the Company; or (vi) produced or disclosed pursuant to applicable laws,
regulations or court order, provided the Executive has given the Company written
notice of such request (to the extent permitted by law) such that the Company
has an opportunity to defend, limit or protect such production or disclosure.



Non-Compete


4.
At the Company’s election to be communicated by written notice to the Executive,
the Executive hereby undertakes with the Company that during the 12 months
following termination (the “Non-Compete Period”) he will not, whether by himself
through his executives or agents or otherwise howsoever and whether on his own
behalf or on behalf of any other person, firm, company or other organization,
directly or indirectly:



a.
in competition with the Company within the Restricted Area, be employed or
engaged or otherwise interested (otherwise than as a minority and passive
shareholder in a publicly traded entity) in any business relating to Company
Services including a start-up business whose ultimate business plan or purpose
is to provide Company Services; or



b.
in competition with the Company, accept or facilitate the acceptance of any
business dealings for Company Services from any Customer or Prospective
Customer.



5.
In the event the Company elects to enforce this clause, the Company will pay the
executive during the Non-Compete Period a pro rata monetary sum equivalent to
the Executive’s Base Salary plus a pro rata monetary sum equivalent to the cost
of Executive’s healthcare insurance premium in place at the time of





--------------------------------------------------------------------------------




enforcement of this clause ("the Non-Compete Payments’). The Non-Compete
Payments will be paid to the Executive in arrears in equal periodic installments
in keeping with the Company’s payroll practices but in no event less frequently
than monthly. The Parties agree that in the event the Executive’s employment is
terminated with Cause, the Company may invoke clause 4, but no Non-Compete
Payments shall be payable.


6.
For the avoidance of doubt, the Non-Compete Payments will not be payable during
any period of Garden Leave and the Non-Compete Period will be reduced by any
period spent by the Executive on Garden Leave.



Non-solicitation


7.
The Executive hereby undertakes with the Company that during the 12 months
following termination he shall not without the prior written consent of the
Company (such consent not to be unreasonably withheld) whether by himself
through his executives or agents or otherwise howsoever and whether on his own
behalf or on behalf of any other person, firm, company or other organisation
directly or indirectly:



a.
in competition with the Company, solicit business from or endeavor to entice
away or canvass any Customer or Prospective Customer if such solicitation or
canvassing is in respect of Company Services;



b.
solicit or induce or endeavour to solicit or induce any Restricted Executive to

cease working for or providing services to the Company and shall not hire any
Restricted Executive, whether or not any such person would thereby commit a
breach of contract.


Non-Disparagement.


9.
The Executive agrees that during the Employment Period, and at all times
thereafter, he will not make any disparaging or defamatory comments regarding
any member of the Company Group or its respective current or former directors,
officers, employees or shareholders in any respect or make any comments
concerning any aspect of my relationship with any member of the Company Group or
any conduct or events which precipitated any termination of my employment from
any member of the Company Group. However, such obligations under this clause 8
shall not apply to disclosures required by applicable law, regulation, or order
of a court or governmental agency.



Property of the Company


10.
The Executive agrees that all plans, manuals and specific materials developed by
the Executive in connection with the performance of his/her duties as an
executive are and shall remain the exclusive property of the Company. All
drawings, models, designs, formulas, methods, code, software, documents and
tangible items prepared for and/or submitted to the Company by the Executive in
connection with the performance of the Executive’s duties shall belong
exclusively to the Company and shall be deemed to be works made for hire (the
"Deliverable Items"). To the extent that any of the Deliverable Items may not,
by operation of law, be works made for hire, the Executive hereby assigns to the
Company the ownership of copyright or mask work in the Deliverable Items, and
the Company shall have the right to obtain and hold in its own name any
trademark, copyright, or mask work registration, and any other registrations and
similar protection





--------------------------------------------------------------------------------




which may be available in the Deliverable Items. The Executive hereby agrees to
give the Company or its designees all assistance reasonably required to perfect
such rights.


Right to Injunction


11.
The Executive specifically acknowledges and agrees that the foregoing
non-competition and non-solicitation provisions of clause 4 and 7, respectively,
do not impose a greater restraint than is necessary to protect the legitimate
business interests of the Company and contain certain limitations as to
duration, geographic area and scope which are reasonable and necessary for the
protection of the interests of the Company and its subsidiaries and affiliates.
The Executive further acknowledges and agrees that any breach or threatened
breach of any provision of this Agreement by the Executive will result in
irreparable injury for which money damages will not provide an adequate remedy
and shall therefore entitle the Company, in addition to any other remedies
available to it at law or in equity, to seek and obtain an order from the
Supreme Court of Bermuda temporarily, preliminarily, or permanently enjoining
any such breach or threatened breach, without proof of actual damages.



Counterparts


12.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and in pleading or proving any provision of this Agreement it
shall not be necessary to produce more than one of such counterparts.





--------------------------------------------------------------------------------






Governing Law


13.
This Agreement shall be governed by the laws of Bermuda without reference to
principles of conflicts or choice of law under which the law of any other
jurisdiction would apply. Save as provided for otherwise in this Agreement, any
dispute or controversy arising under or in connection with this Agreement shall
be settled by the following process: (1) The Executive and the Company will
attempt in good faith to settle the dispute or controversy by mediation in
Bermuda and agree to retain the services of a mediator who is acceptable to the
parties. In the event that the Company and the Executive do not agree on an
acceptable mediator within 7 days of the date any claim for arbitration
hereunder is asserted a mediator shall be appointed by the Appointments
Committee of the Chartered Institute of Arbitrators Bermuda Branch (the
“Appointment Committee"). The Executive and the Company agree that any
negotiations and/ or mediation pursuant to this Section 12 will be conducted
over a period not to exceed thirty (30) calendar days.(2) The Executive and the
Company agree that any such dispute or controversy which has not been resolved
by mediation or negotiation as provided by this section will be finally resolved
and settled by binding arbitration in Bermuda, in accordance with Bermuda
International Conciliation and Arbitration Act 1993 and the UNCITRAL Arbitration
Rules then in effect, by a sole arbitrator that is acceptable to the Company and
the Executive. In the event that the Company and the Executive do not agree on
an acceptable arbitrator within 30 days of the date any claim for arbitration
hereunder is asserted, the arbitrator shall be appointed by the Appointment
Committee. Unless any agreement reached in mediation or an arbitral award
(whether interim or final), as the case may be, provides otherwise, all payments
and benefits not subject to dispute or controversy shall be paid and provided to
the Executive in accordance with the provisions of this Agreement. Judgment may
be entered on a mediation agreement or arbitrator's award, as the case may be,
in any court having jurisdiction. The prevailing Party in any such dispute
resolution process shall be entitled to recover reasonable costs and attorneys’
fees from the other Party or Parties.



IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first written above.

/s/ADITYA DUTT
Essent Reinsurance Ltd.
By: Aditya Dutt
Title: Chairman
/s/ JOSEPH HISSONG
Executive
Joseph Hissong




--------------------------------------------------------------------------------






EXHIBIT B: RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.


For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated        , 2015 with Essent Reinsurance, Ltd. (my “Employment
Agreement”)), and other good and valuable consideration, I, Joseph Hissong, for
and on behalf of myself and my heirs, administrators, executors, and assigns,
effective as of the date on which this release becomes effective pursuant to its
terms, do fully and forever release, remise, and discharge each of the Company,
the Parent, and each of their respective direct and indirect subsidiaries and
affiliates, and their respective successors and assigns, together with their
respective officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, whether known or
unknown, for or by reason of any matter, cause, or thing whatsoever directly or
indirectly related to or arising out of or attributable to my employment or the
termination of my employment with the Company, whether for tort, breach of
express or implied employment contract, intentional infliction of emotional
distress, wrongful termination, unjust dismissal, defamation, libel, or slander,
or under any law dealing with discrimination based on age, race, sex, national
origin, handicap, religion, disability, or sexual orientation. This release of
claims includes, but is not limited to, all claims arising under the Employment
Act 2000 and the Human Rights Act 1981, each as may be amended from time to
time, the common law, and any other purported restriction on an employer’s right
to terminate the employment of employees. The release contained herein is
intended to be a general release of any and all claims to the fullest extent
permissible by law.


I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.


By executing this Release, I specifically release all claims relating to my
employment and its termination under the Employment Act 2000 and the Human
Rights Act 1981.


Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 2
or 7 of my Employment Agreement, (ii) any claims that cannot be waived by law,
(iii) my legal and equitable rights of indemnification under common law,
statute, as provided by, and in accordance with the terms of, the Company’s
by-laws or a Company insurance policy providing such coverage, as any of such
may be amended from time to time or (iv) under the Director and Officer
Indemnification Agreement.


I expressly acknowledge and agree that I - Am able to read the language, and
understand the meaning and effect, of this Release;






--------------------------------------------------------------------------------




1.Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that 1 am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;


2.Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Severance Benefits in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever have had, and because of my execution of this Release;


3.Acknowledge that, but for my execution of this Release, I would not be
entitled to the Severance Benefits;


4.Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;


5.Was advised to consult with my attorney regarding the terms and effect of this
Release; and


6.Have signed this Release knowingly and voluntarily.


I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a claim, complaint, charge,
or lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a claim, complaint, charge, or lawsuit, I agree that I shall cause
such claim, complaint, charge, or lawsuit to be dismissed with prejudice and
shall pay any and all costs required in obtaining dismissal of such claim,
complaint, charge, or lawsuit, including without limitation the attorneys’ fees
of any member of the Group against whom I have filed such a complaint, charge,
or lawsuit. This paragraph shall not apply, however, to any claim which is not
capable of waiver, pursuant to the Employment Act 2000 or otherwise, however
were I to pursue any such claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and Section 8 of my
Employment Agreement will control as the exclusive remedy and full settlement of
all such claims by me. To the extent any such award is provided pursuant to such
claim, I agree that the Company or any other member of the Company Group may
recover all payments or Severance Benefits paid to me pursuant to the terms of
my Employment Agreement and in reliance on this Release.


I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.


Notwithstanding anything in this Release to the contrary, the Release and its
continuation are conditioned upon the Company’s payment or delivery, as and when
due, of all Severance Benefits. In the event that the Company fails to make a
payment or delivery of a Severance Benefit as and when due, I shall provide the
Company a written detailed notice of such failure. If within 10 business days of




--------------------------------------------------------------------------------




receipt of such notice the Company continues to fail to make a payment or
deliver the then due Severance Benefit, this Release shall be null and void and
of no effect at my option.


The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.


THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS
GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF BERMUDA, WITHOUT REGARD TO
CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS
RELEASE OR CLAIM OF BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE BERMUDA
SUPREME COURT. BY EXECUTION OF THIS RELEASE, I CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITHTHIS RELEASE.


Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.




                
Joseph Hissong
Date:






